TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 12, 2013



                                      NO. 03-11-00318-CR


                                Thomas H. Adair, Sr., Appellant

                                                 v.

                                  The State of Texas, Appellee




              APPEAL FROM 21ST DISTRICT COURT OF BASTROP COUNTY
                 BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgments of conviction signed by the trial court on February 14,

2011. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the court’s judgments.       Therefore, the Court affirms the judgments of

conviction.



The appellant shall pay all costs relating to this appeal, both in this Court and the court below.